In re Carr, Jacqueline; — Plaintiff(s); applying for writ of certiorari and/or remedial and mandamus.
Granted in part and denied in part. The application is granted insofar as it requests that the disciplinary hearing be reopened. The application is transferred to the disciplinary board with instructions to resume that part of the disciplinary proceedings based on relator’s criminal conviction only if and when all appeals from the conviction are concluded and the conviction is final. La.Sup.Ct.R. 19 sec. 19 C; See La.C.Cr.P. art. 922; State v. Bennett, 610 So.2d 120 (La.1992). However, the application is denied insofar as it requests that the hearing committee hear all evidence indicative of relator’s innocence at that part of the proceedings based on a final criminal conviction. There, relator “may offer evidence only of mitigating circumstances not inconsistent with the essential elements of the crime for which he/she was convicted as determined by the statute defining the crime.” La.Sup.Ct.R. 19 Sec. 19 E.
ORTIQUE, J., not on panel.